Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about April 19, 2001, which, in an action by a law firm against a former client to recover legal fees, granted plaintiff summary judgment on the issue of liability, unanimously affirmed, with costs.
Defendant, who manages residential properties, claims that in entering into the subject retainer agreement with plaintiff law firm, he was acting on behalf of disclosed principals, namely, the owners of the various properties that he manages, and that plaintiff’s bills are defective because they did not clearly identify the particular property owners for whom particular services were performed. However, plaintiff’s retainer letter, addressed to defendant and his eponymous corporation and signed by defendant as an officer thereof, is simply not susceptible to an interpretation that any services to be performed thereunder were to be paid for by any persons or entities other than defendant’s eponymous corporation or the officers and directors thereof. While plaintiff was certainly aware of the nature of defendant’s business, there is no evidence that any of defendant’s principals, other than his eponymous corporation, were disclosed to plaintiff (see, Unger v Travel Arrangements, 25 AD2d 40, 47; Rafner v Toplis & Harding, 25 AD2d 826). Concur — Sullivan, P. J., Nardelli, Andrias, Rubin and Saxe, JJ.